Citation Nr: 0424242	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

The veteran initially filed a claim of entitlement to service 
connection for heart disease in November 2000.  This matter 
has come before the Board of Veterans' Appeals (the Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (the RO).

The veteran presented testimony before a hearing officer at 
the RO in March 2004.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for a heart 
condition.  In substance, he contends that a heart murmur was 
detected in service represented the onset of heart disease.  

Reasons for remand

The veteran's service medical records are unavailable and 
appear to have been destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Missing document

The August 2001 rating decision states that the veteran 
submitted a copy of a Physical and Mental Status on Release 
from Active Service dated August 4, 1959.  However, after a 
careful review of the record, the Board is unable to locate 
the document.  Therefore, another copy should be obtained and 
associated with the claims file.  

VA examination 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The evidence of record forms a basis for finding that the 
veteran has a current heart problem.  Specifically, private 
treatment records reflect diagnoses of atrial fibrillation 
and congestive heart failure.  

The veteran has contended that he was treated for a heart 
murmur in Seoul, Korea.  As noted by the Board above, the 
veteran's service medical records are unavailable and may 
have been lost in a July 1973 fire at the NPRC.  Under these 
circumstances, the veteran's testimony establishes the basis 
for finding evidence of an in-service disease.

None of the medical records currently associated with the 
file include medical nexus evidence or a nexus opinion 
concerning the veteran's heart disability.  Therefore, the 
Board finds that a VA medical examination is necessary prior 
to reaching a decision in the veteran's case.  See Charles, 
supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) Veterans Benefits Administration (VBA) 
for the following action:

1.  VBA should request that the veteran 
provide another copy of the Physical and 
Mental Status on Release from Active 
Service dated August 4, 1959.  In 
addition, the veteran should be requested 
to list the names, addresses and 
approximate dates of examination and 
treatment for any disability since his 
separation from service in 1959.  VBA 
should attempt to obtain any such medical 
examination and treatment records which 
have not been previously associated with 
the veteran's VA claims folder.  Any 
document obtained should be associated 
with the claims folder.

2.  After the completion of the 
foregoing, VBA should arrange for the 
veteran to undergo a VA examination to 
determine the nature of any current heart 
disability.  The examiner should review 
the claims file in conjunction with the 
examination and provide an opinion as to 
whether any heart disability currently 
found is as likely as not related to the 
heart murmur reported by the veteran to 
have been identified in service.  A 
complete rationale for any opinion should 
be provided.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




